Citation Nr: 1106890	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-22 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for left shoulder impingement, 
status post arthroscopy with labral stabilization and subacromial 
decompression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION


The Veteran served on active duty from April 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in August 2009 for further development and 
adjudicative action.  


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's 
current left shoulder impingement, status post arthroscopy with 
labral stabilization and subacromial decompression and 
degenerative joint disease is not related to active service and 
did not manifest within one year of active service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by 
active service or within one year of active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2005 that 
addressed the notice elements for the Veteran's service 
connection claim and was issued prior to the initial RO decision 
in this matter.  The letter provided information as to what 
evidence was required to substantiate the claim and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  

Additionally, a March 2006 letter informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
However, fully compliant notice was later completed with the 
March 2006 communication, and the claim was thereafter 
readjudicated.  Accordingly, any timing deficiency has here been 
appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board additionally notes in this regard 
that all of the development ordered in the August 2009 remand has 
been completed as dictated.  The Board has also perused the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the Veteran 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and 
arthritis becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service. This presumption is rebuttable by affirmative evidence 
to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In evaluating the claim, the Board must determine the value of 
all evidence submitted, including lay and medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 
Vet. App. 303 at 308 (2007) (Observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.   
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts 
historically had held that a layperson is not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).   However, in certain instances, lay evidence 
has been found to be competent with regard to a disease with 
"unique and readily identifiable features" that is "capable of 
lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 
303 (2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   
Laypersons have generally been found to not be competent to 
provide evidence in more complex medical situations.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran reports that he was in a car accident 
in February 1967 while in Germany.  The Veteran contends that 
this car accident led to his current left shoulder disability.

The service treatment records (STRs) are negative for any 
indication of left shoulder problems.  There is no report of 
complaint, treatment or diagnosis in any of the Veteran's STRs.  
However, there are a number of notations from February 1967 and 
August 1967 where it appears that he received treatment at a 
dispensary in Germany, with no details listed concerning 
treatment.  The Veteran's separation examination did not show any 
problems with his left shoulder and he denied painful or 
"trick" shoulder in the accompanying report of medical history.

Regarding the post-service record, a March 2005 MRI report 
revealed an unusual appearance of the acromion at the AC joint, 
was possibly secondary to an old AC joint injury.  An April 2005 
private treatment record indicates that the Veteran worked full-
time as a heavy equipment mechanic.  At that time, he reported 
that his left shoulder pain had been ongoing for three months or 
longer and that the symptoms developed spontaneously, without an 
acute event or history of trauma.  The Veteran had no previous 
treatment for the left shoulder.

As indicated in private treatment records, the Veteran underwent 
an operation on his left shoulder in July 2005.  The post 
operative diagnosis was left shoulder impingement with anterior 
and superior labral tears.  There was also a tear of the long 
head of the biceps tendon that was retracted all the way into the 
bicipital groove.  

The Veteran was afforded a VA examination in October 2009.  At 
that time, he denied any complaints concerning his left shoulder.  
The examiner's final diagnosis was status-post repair of the 
shoulder, with no functional impairment elicited at that time.  
Objective examination was normal. 

A December 2009 VA examination addendum indicates that the 
Veteran had very mild degenerative changes to the left shoulder.  
The Veteran's right shoulder additionally showed very mild 
degenerative changes.  The examiner reiterated that there was no 
apparent functional impairment of the shoulders.

The Veteran was afforded an additional VA examination in May 
2010.  He told the examiner that his left shoulder began to 
bother him around 2000 when he was working as a mechanic.  He had 
no specific treatment until 2004.  He also indicated that he used 
his right arm to brace himself during the car accident in Germany 
in 1967.  The examiner indicated that it was less likely than not 
that the current left shoulder disability was related to the in-
service car accident as he did not have symptoms until more than 
thirty years after the incident and because he used his right arm 
to brace himself on impact (rather than the left).  The Board 
points out that the examiner's rationale is based on the 
Veteran's reported history at the time of the examination.

In conclusion, the Board finds that service connection for the 
Veteran's left shoulder disability must be denied as the 
preponderance of the evidence is against a finding that the 
disability is related to active service.  Indeed, there is no 
competent evidence linking the Veteran's current shoulder 
disability to any incident of active service, to include a 1967 
motor vehicle accident.  There is additionally no competent 
evidence which indicates that the Veteran had degenerative joint 
disease within one year of active service.  Additionally, the 
record does not establish a continuity of left shoulder symptoms.  
Rather, he expressly denied problems at his separation 
examination, and the clinical record reveals no treatment for 
years after discharge.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Moreover, even the Veteran's lay testimony does not 
tend to demonstrate a continuity of symptomatology.  Rather, when 
receiving treatment in April 2005, the Veteran indicated 3-month 
history of left shoulder symptoms.  Nowhere else in the record 
does he report a history of shoulder problems dating back to 
service.  Thus, continuity has not been shown, either by the 
clinical record or the Veteran's own statements.  

Finally, the medical evidence of record does not relate any 
current left shoulder problems to active service.  Indeed, a VA 
medical opinion, offered following examination of the Veteran and 
after a review of the relevant records, indicates that the 
current disorder is less likely than not related to the 1967 
motor vehicle accident.  The rationale was clearly articulated 
and was based in part on the Veteran's own statements.  For these 
reasons, the opinion is deemed highly probative and it has not 
been refuted elsewhere in the record.  

The Veteran himself believes that his left shoulder disability is 
related to active service.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, due to the passage of time, the reported delayed 
onset of symptoms (more than thirty years), and the Veteran's 
post-service occupation reported as being a heavy equipment 
mechanic, the question of causation extends beyond an immediately 
observable cause-and-effect relationship.  As such, the Veteran 
is not competent to address etiology in the present case.  
 
In sum, taking into account all of the evidence of record, the 
Board finds that the preponderance of the evidence is against a 
finding that the Veteran's current left shoulder disability is 
related to active service.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left shoulder impingement, 
status post arthroscopy with labral stabilization and subacromial 
decompression is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


